Citation Nr: 1131311	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  09-42 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1967 until April 1970.

This matter is before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.  During the pendency of this appeal, jurisdiction was transferred to the RO in North Little Rock, Arkansas.

The Veteran was afforded a hearing in February 2011 before the undersigned Acting Veterans Law Judge.  The transcript of that hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration of such evidence.


FINDINGS OF FACT

1.  The evidence reasonably establishes the Veteran set foot on land in Vietnam during a flight stop-over on his way to Thailand in May 1968 and that his duties in Thailand required him to be at the perimeters of an Army base located near the Korat Royal Thai Air Force Base.

2.  Prostate cancer was diagnosed in 2006.



CONCLUSION OF LAW

Service connection for prostate cancer is warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Because the benefit sought is granted, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service Connection

The Veteran has claimed entitlement to service connection for cancer of the prostate.  Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service). To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a) (2010).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2010).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, multiple diseases and conditions, including prostate cancer, shall be service-connected if such disease becomes manifest to a degree of 10 percent or more at any time after service, and provided that the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, and provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2010).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran was diagnosed with cancer of the prostate in April 2006.  In July 2006 he underwent a robot-assisted laparoscopic prostatectomy.  Therefore, the record clearly establishes the Veteran has a diagnosis of prostate cancer.

Because the Veteran's prostate cancer, is an enumerated disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the Board will next consider whether the evidentiary record adequately supports a finding that the Veteran had presumptive or actual exposure to herbicides in service.

In presenting evidence and statements pursuant to his claim, the Veteran has argued both that he was exposed to herbicide agents during his service as a radio technician in Korat, Thailand, and that when being flown to Thailand, he made a stop-over in the Republic of Vietnam.  

VA's Adjudication Procedures Manual, M21-1MR states that if a Veteran served with the Air Force at several Royal Thai Air Force Bases, including Korat, during the Vietnam era and was stationed near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, then herbicide exposure should be conceded.  M21-1MR, IV.ii.2.C.10.q.  Additionally, the M21-1MR states that herbicide exposure should be conceded if a U.S. Army veteran served at one of the Royal Thai Air Force Bases, including Korat, if they were involved with perimeter security duty and there is additional credible evidence supporting their statement.  Id.  

Service personnel records indicate that the Veteran's military occupational specialty with the Army was radio repairman, and that from May 1968 through September 1968 he was stationed in Thailand.  An April 1968 Special Orders Extract indicates the Veteran was to report to a processing center in Oakland, California in May 1968 for assignment in Thailand.  An August 1968 Special Orders Extract shows that he was being relieved from duty in Korat, Thailand and transferred to duty in Sattahip, Thailand. 

The Veteran has provided voluminous research, personal statements and statements from others regarding his exposure to herbicides as well as his purported stop-over in Vietnam while en route to Thailand.  In short, he has indicated that he served as a radio technician at Camp Friendship which was located across from the Korat Royal Thai Air Force Base in Thailand.  Photographs associated with the record, and labeled by the Veteran, show that radio towers on base were located at or near perimeter fencing.  Such images also show that the area around such perimeter fencing had been completely defoliated, and it is the Veteran's belief that such defoliation was accomplished through the use of herbicide agents described in 38 C.F.R. § 3.307(a)(6)(i) (2010).  The Veteran also submitted Army manuals indicating that a 500 meter buffer distance needed to be maintained between desirable vegetation and the treated area.  He asserted, with support from evidence submitted at the hearing, that his barracks and the location that he worked at on Camp Friendship was less than 500 meters away from the Korat Royal Thai Air Force Base.

Additionally, the Veteran has alleged that he was in the Republic of Vietnam on his way to Thailand.  To that end, the Veteran has stated that when flying to Thailand, his aircraft stopped in Vietnam and he disembarked from the plane during the stopover, before continuing on to Thailand.  An April 2010 letter from a former captain of such flights confirmed that when flights carrying personnel flew through Vietnam on the way to Thailand, all passengers were required to leave the aircraft during refueling, per military regulations.  The Board also notes a March 2009 statement from a fellow service member who flew with the Veteran from Travis Air Force Base in California, to Bangkok, Thailand.  His letter indicates that the flight route took them through Hawaii, Japan, Philippines and Vietnam, before flying to Thailand.  The letter additionally indicates that at each stop, the aircraft was refueled and that they left the aircraft during such refueling.

Having reviewed the entire record, the Board finds the Veteran's statements to be highly internally-consistent, corroborated by the statements of others and other evidence of record, and therefore credible.  Moreover, the Board has no reason to doubt the credibility of the Veteran's testimony regarding the circumstances of his service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Board recognizes that the Veteran does not fit exactly into the M21-1MR guidelines regarding exposure to herbicides during service in Thailand; however, the evidence he has submitted sufficiently shows that Camp Friendship was located near the Korat Royal Thai Air Force Base and that his duties required him to work on the perimeters of the Camp.  

On consideration of the foregoing, the Board finds that the evidence both for and against the material issues of whether the Veteran had in-country service in Vietnam and whether his service in Korat, Thailand was within an area where herbicides were sprayed is, at least, in relative equipoise.  Consequently, the Board resolves reasonable doubt in the Veteran's favor in finding that he had qualifying service in Vietnam and that his service in Thailand was within an area where herbicides were sprayed.  Thus, the Veteran is presumed to have been exposed to herbicide agents in-service.  

In sum, the record indicates that the Veteran was exposed to herbicide agents during service, and that he was diagnosed with prostate cancer in 2006.  Given the above, service connection for prostate cancer is established.  38 U.S.C.A. § 5107(b);Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for prostate cancer is granted.




____________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


